DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10595271. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:

Application
Patent
1. A method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information including information associated with group-based beam reporting; 

receiving, from the terminal in a single reporting instance, information associated with at least two beams, wherein the information associated with the at least two beams is determined based on reference signals that are received simultaneously by the terminal.



receiving, from the terminal, beam measurement information determined based on the reference signals, the beam measurement information including a reference signal received power (RSRP) of a beam pair included in the beam group and a beam group identity (ID); determining, based on the beam measurement information, a second transmission beam of the base station in case of determining to change a first transmission beam of the base station; and determining whether to transmit a beam change indication message based on the second transmission beam and the beam group ID.


	- Regarding to the different between the Application and the Patent as above, however, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-6,8-10,12,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R1-1611670) in view of Koskela et al. (Pub. No. 20210076448)
- With respect to claims 1, 5, 9 and 13, Huawei discloses a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information including information associated with group- based beam reporting (section 2.1, 2.2); transmitting, to the terminal, reference signals for measuring beams (section 2.2 “UE report the beam information based on the beam group measurement, where the information including beam group index or optimal beam index in this group”); and Huawei implicitly fails to teach receiving, from the terminal in a single reporting instance, information associated with at least two beams, wherein the information associated with the at least two beams is determined based on reference signals that are received simultaneously by the terminal.  Koskela teaches the single joint feedback associated with a least two beams (see Fig. 3, par. 32-33) and reference signals are received simultaneously by the terminal (see Abstract, par. 7-8), therefore it would have been obvious to a person of ordinary skill in the art before the effective falling date to implement steps of single report for a least two beam and simultaneously receives reference signal for fast communication and reducing resource in the wireless network.

- With respect to claims 4, 8, 12 and 15, Huawei discloses wherein the configuration information is transmitted via radio resource control signaling, and wherein the transmitted reference signals include channel state information reference signals (see section instruction 1.0, 2.1).  

Claims 3, 7, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R1-1611670) and Koskela et al. (Pub. No. 20210076448) in further view of Phuyal et al. (Pub. No. 20160192439).
- With respect to claims 3, 7, 11, 14, Huawei discloses wherein the controller is further configured to transmit reference signal received power (RSRP) reporting (see proposal 2 in page 2 and section 2.3), but fails to discloses a length of the RSRP reporting is 7 bits.  Phuyal teaches 7 bit for RSS to be reported, further adding in similarity with RSRP (see table 1 in Phuyal’s invention), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement into Huawei’s invention for reporting beam group in the wireless network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471